Opinion by
West J.
The bill of exceptions shows that there were but two objections raised to the introduction in evidence of the deed of Ritter, assignee of Jeffries, to Bower, Peak and Nichols, for a portion of the land *508sued for. These related to the supposed want of certainty in the terms sued in the deed in describing the land intended to be conveyed, and to the fact disclosed on the face of the deed that the sale was made in Dallas county by the assignee.
We do not regard either objection as tenable. The deed of the assignee, under consideration, descried the land sold and conveyed with reasonable certainty, and referred to the deed of the sher'ff of Navarro county,that was already in evidence,to identify theparticular interest in the Powers league that was conveyed. This description, under our-previous decisions, was sufficient to admit the deed under consideration in evidence. The cases alluded to are collated below. Thecourt erred in excluding it.
Montgomery vs. Carlton, 56 Tex. 433; Knowles vs. Torbitt, 53 Tex. 557; Rogers vs. McLaren, 53 Tex. 423; Steinbeck vs. Stone, 53 Tex. 382; Wilson vs. Smith, 50 Tex. 369, 370; Ragsdale vs. Robinson, 48 Tex. 395, 396; see also Waters vs. Spofford, 58 Tex. 124; Kingston vs. Pickens, 46 Tex. 101, Berry vs. Wright, 14 Tex. 273; Flanagan vs. Boggess, 46 Tex 335; see also Norris vs. Hunt, 51 Tex. 616, 617.
The conveyance was clearly not void on its face on inspection, for want of certainty.
As to the remaining objection we are not aware of any law that forbade the assignee from selling the land in question in Dallas county, and we have been referred to none. Bump. on Bank., 9 ed., 167; U. S. Rev. Stat., Art 5147; Pope vs. Davenport, 52 Tex. 218. These objections to the introduction of the deed were were not sufficient to justify its entire exclusion from the case.
It is not necessary, in the present state of the record before us, to discuss the extent of the interest held by the appellant in the land sued for. The mesne conveyance from Bower, Peak and Nichols, to the appellant, are not before us.
It would have been the better practice for the appellant, in his bill of exceptions, to have set out the subsequent link in his chain of title, or to have given, in the bill, their dates, contents, etc. The appellee had, however, up to that point successfully deraigned his title to the locus in quo from the government, regularly down to himself and the assignee of his joint owner, Jeffries, and announced at the time the deed under consideration was offered in evidence, that he would now proceed to trace the remainder of the title, from the assignee of his co-tenant, through Bowers and others, down to *509himself. This announcement may be considered, and seems to have been regarded and treated by the court and all the parties to the case, as equivalent to an exhibition or production in court, of his other deeds to the land in suit, the filing and proof of which had been by written agreement of the parties already dispensed with. As the deed from Ritter, the assignee, was, on the objections above stated being raised to its introduction, excluded, it was probably under the circumstances deemed by all parties unnecessary to set out in the record appellant’s subequent chain of title in full.
This deed of R.itter, the assignee of Jeffries, we are of the opinion, showed on its face a right in the land in suit in the parties to whom the assignee executed the conveyance, and if appellant had been permitted to do as he offered to do, to connect himself by subsequent deeds with this title, he would have been able to show thereby a prima facie right to at least two-thirds of the land in controversy.
Under this claim of conveyance he would be entitled to recover the tract of land sued for as against all the appellees, unless they, on another trial, may be able to disclose a better right in themselves to the premises than is presented before us in the present record.
Guilford vs. Love, 49 Tex. 728; Stoval vs. Carmichael, 52 Tex. 389; Pilcher vs. Kirk, 55 Tex. 214; Robertson vs. Johnson, 57 Tex. 65.
The judgment is reversed and the cause remanded.